ORDER
PER CURIAM.
Lucinda Vancil appeals the trial court’s judgment that William Walls is entitled to an equitable lien on real estate purchased with money advanced by him and his now-deceased wife. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
We affirm pursuant to Rule 84.16(b)(1).